            Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 1 of 30




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                           )
                                           )
HEMP INDUSTRIES ASSOCIATION; and RE )                   Case No.: 1:20-cv-2921
BOTANICALS, INC.                           )
                                           )
                                           )
                        Plaintiffs,        )
                                           )
      vs.                                  )
                                           )
                                           )
UNITED STATES DRUG ENFORCEMENT             )
ADMINISTRATION;                            )
and TIMOTHY SHEA, in his Official Capacity )
                                           )
                                           )
                                           )
                                           )
                        Defendants.        )
                                           )




             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs Hemp Industries Association (“HIA”) and RE Botanicals, Inc. (“RE

Botanicals,” and together with HIA, “Plaintiffs”), by and through their undersigned counsel,

allege as follows:

                                       INTRODUCTION

       1.      This case is the latest chapter in the Drug Enforcement Administration’s (“DEA”)

long-running attempt to regulate the production of legal hemp in excess of its statutory and

delegated authority.
            Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 2 of 30




       2.      In August 2020, DEA published an interim final rule entitled Implementation of

the Agriculture Improvement Act of 2018, 85 Fed. Reg. 51639 (the “IFR”). The IFR purports to

implement amendments to the Controlled Substances Act (the “CSA”) made by the Agricultural

Improvement Act of 2018, codified at 7 U.S.C. § 1639o et seq. (the “2018 Farm Bill”).

However, the IFR’s regulatory changes do not track the 2018 Farm Bill’s amendments.

       3.      Through the 2018 Farm Bill, Congress acted decisively and drew clear regulatory

lines. The 2018 Farm Bill defines hemp broadly to explicitly include any part of the hemp plant,

including its extracts, derivatives, cannabinoids, isomers, acids, salts, and salts of isomers; carves

out “hemp” from the CSA’s definition of marijuana; and removes “tetrahydrocannabinols in

hemp” from the CSA’s list of Schedule I substances. The 2018 Farm Bill also delegates

exclusive authority over hemp production to the United States Department of Agriculture

(“USDA”), with only one narrow exception for the Food and Drug Administration (“FDA”).

       4.      Contrary to the plain language and intent of the 2018 Farm Bill, DEA through the

IFR, now claims that the statutory amendments in the 2018 Farm Bill do not remove essential steps

of hemp production from DEA’s purview.

       5.      Specifically, DEA’s faulty interpretation of the 2018 Farm Bill criminalizes key

steps of hemp production by improperly making intermediate hemp material (“IHM”) and waste

hemp material (“WHM”)—two necessary and inevitable byproducts of hemp processing—

Schedule I substances.

       6.      DEA’s latest jurisdictional overstep threatens every stage of the hemp production

supply chain and jeopardizes the entire hemp industry. If allowed to stand, DEA’s intrusion will

undermine a lynchpin of the new hemp economy that has created tens of thousands of new jobs

and provided a lucrative new crop for America’s struggling farmers.



                                                  2
            Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 3 of 30




       7.      Through this action, Plaintiffs seek a declaratory judgment to reset the lines

Congress drew in the 2018 Farm Bill and confirm that the hemp production process does not

violate the CSA. Plaintiffs and the hemp industry deserve basic regulatory clarity and should not

be forced to operate under constant threat of DEA enforcement that would be both crippling and

unlawful.

                                JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1343. This action arises under the Constitution and laws of the United States.

       9.      This Court has the authority to issue the relief sought pursuant to 28 U.S.C.

§§ 1343(a), 2201, and 2202.

       10.     Venue is proper under 28 U.S.C. § 1391(e).

       11.     This Court has Leedom jurisdiction.

                                         THE PARTIES

       12.     Plaintiff HIA is a 501(c)(6) trade association whose mission is to advance the

hemp economy, educate the market about hemp, and maintain and defend the integrity of hemp

products. HIA represents approximately 1,050 member-hemp businesses who cultivate,

manufacture, process, store, transport, distribute, and/or sell hemp and hemp-derived products.

HIA’s members include approximately 300 hemp processors, all of whom manufacture, process,

and/or store IHM and WHM. The majority of HIA’s non-processing members transact with

and/or rely on persons or businesses who manufacture, process, and/or store IHM and WHM.

       13.     Plaintiff RE Botanicals is a private corporation with its principal place of business

in South Carolina. In 2019, RE Botanicals acquired Palmetto Synergistic Research LLC dba

Palmetto Harmony (“Palmetto Harmony”). Founded by Janel Ralph, a mother of a child with



                                                 3
          Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 4 of 30




severe epilepsy, Palmetto Harmony manufactures and sells consumer products derived from

hemp. RE Botanicals was founded by John Roulac, a pioneer of the hemp seed industry. Its

mission is to produce and market lawful, high quality hemp products.

       14.       Defendant DEA is the federal agency that administers the CSA.

       15.       Defendant Timothy Shea is a government official serving as DEA’s Acting

Administrator.

                                   FACTUAL BACKGROUND

I.     Hemp is a Versatile, Non-Psychoactive Agricultural Commodity.

       16.       Hemp is a variant of the plant Cannabis Sativa L. with a delta-9

tetrahydrocannabinol (“∆9-THC”) concentration of not more than 0.3% on a dry weight basis. In

sufficiently high concentrations, Δ9-THC can produce psychoactive effects. Such

concentrations, however, are not present in hemp.

       17.       As an agricultural commodity, hemp has thousands of industrial and commercial

applications. It can be grown indoors, outdoors, organically, and in a variety of climates; fits

within typical crop rotation systems; and consumes nutrients similar to other agricultural crops,

like corn. Hemp is used in fabrics and textiles; the woody cores of hemp stalks are used in

animal bedding, papermaking, and oil absorbents; hemp seeds are used in a range of foods and

beverages; and hemp extracts are used in a wide range of products, including soaps, shampoo,

lotions, bath gels, and cosmetics. The following chart illustrates the modern uses of hemp:




                                                  4
          Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 5 of 30




                                    Modern Uses of Hemp




II.    Early Legislation Eliminates Domestic Hemp Cultivation.

       18.     Hemp has a storied place in our nation’s history. It was introduced in America

around 1545 and was cultivated in the Jamestown colony as early as 1611. Over a century later,

many of our founding fathers, including George Washington, Thomas Jefferson, and Benjamin

Franklin, cultivated and used hemp. George Washington spoke extensively about hemp in his

diaries. Benjamin Franklin launched one of America’s first paper mills making hemp paper.

Thomas Jefferson invented a better “hemp brake” to separate hemp fibers from stalks. U.S.

officials throughout the nineteenth century, including former House Speaker Henry Clay,

cultivated the plant.

       19.     Although hemp forms an integral part of our nation’s history, between 1937 and

2014, the hemp economy was dormant largely due to prohibitive tax schemes relating to the

production of marijuana—another variety of the Cannabis plant—and, subsequently, the outright

prohibition of marijuana.
                                               5
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 6 of 30




       20.     In 1937, Congress passed the Marihuana Tax Act (the “MTA”). In the MTA,

Congress recognized the difference between hemp and marijuana, as well as the usefulness of the

hemp plant. The MTA’s definition of marijuana excluded the low ∆9-THC portions of the plant:

       the mature stalks of such plant, fiber produced from such stalks, oil or cake made
       from the seeds of such plant, any other compound, manufacture salt, derivative,
       mixture, or preparation of such mature stalks (except the resin extracted
       therefrom), fiber, oil, or cake, or the sterilized seed of such plant which is incapable
       of germination.

The MTA required all growers, sellers, manufacturers, importers, and distributors of marijuana

to register with the U.S. Department of Treasury and imposed hefty taxes on those activities.

Technological limitations prevented differentiating between hemp and marijuana variants

according to ∆9-THC levels, as we do today.

       21.     The MTA’s stringent requirements, and the technological limitations preventing

differentiation between hemp and marijuana, caused American farmers to stop growing hemp,

sweeping away America’s hemp economy.

       22.     In 1969, the Supreme Court deemed a large portion of the MTA unconstitutional.

However, the following year, Congress re-criminalized hemp cultivation by passing the CSA.

The CSA adopted the MTA’s definition of marijuana, prohibiting the cultivation of hemp absent

a DEA registration.

III.   The Resurgent Modern Hemp Economy.

       23.     Today, thanks to the 2018 Farm Bill, hemp is making an American comeback. In

2017, approximately 41,000 acres of land were licensed for hemp cultivation in the U.S. That

figure exploded to nearly 512,000 acres in 2019.




                                                  6
          Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 7 of 30




       24.     The multi-billion-dollar global hemp market consists of more than 25,000

products in nine submarkets: agriculture, textiles, recycling, automotive, furniture, food and

beverages, paper, construction materials, and personal care.

       25.     Hemp’s product development cycle from cultivation to sale is complex and

almost always requires some form of manufacturing or processing. The following chart

illustrates a typical product development cycle for hemp-derived products:




       26.     Given hemp’s wide supply chain and multitude of uses, the hemp industry has—

particularly since the passage of the 2018 Farm Bill—taken root and grown in the U.S., allowing

farmers to grow a financially lucrative crop, thereby creating new jobs and economic activity

throughout the supply chain.

       27.     This explosive growth has driven a dramatic increase in the number of state-

licensed hemp processors, and accordingly, new jobs. A 2019 survey conducted by Vote Hemp

found that of the states that issue hemp processor licenses, there are approximately 2,220

licensed processors; a more recent survey pegged that figure at more than 5,400 in 2020. While

not capturing the full scope of hemp processors in the U.S., each of these 5,400 state-licensed

hemp processors can employ dozens, even hundreds, of Americans.




                                                 7
             Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 8 of 30




           28.   Thus, in a time of declining employment, the hemp industry has created a new

economy resulting in many new jobs and significant tax revenue. If permitted to blossom—as

Congress intended through the enactment of the 2018 Farm Bill—the hemp economy will only

continue to flourish.

           29.   Not surprisingly, politicians from both parties have lauded hemp and its economic

potential. Senator Mitch McConnell (R-KY), one of the chief architects of the 2018 Farm Bill,

declared his “commit[ment] to helping our farmers, processors, and manufacturers take full

advantage of hemp’s potential.” Senator Chuck Schumer (D-NY) similarly described hemp as

“an oyster with a pearl of opportunities that could mean millions in economic revenue while also

helping to support new local jobs…”

IV.        The Hemp Extract Submarket.

           30.   One of the most lucrative components of the modern hemp economy is the market

for hemp-derived extracts, which are used as ingredients in a variety of products. Like the hemp

plants from which they are derived, these extracts are not psychoactive and contain less than

0.3% ∆9-THC. The U.S. wholesale market for hemp extracts currently stands at $2 billion U.S.

dollars, while the wholesale market for products containing extracts exceeds $5 billion U.S.

dollars.

           31.   Part of this hemp extract market consists of cannabinoids. Cannabinoids are

compounds that naturally occur in the hemp plant, primarily in the resins thereof. Scientists have

identified over one hundred distinct cannabinoids, with cannabidiol (“CBD”) and Δ9-THC being

the two most well-known.

           32.   Hemp grown for cannabinoid production is particularly profitable. For example,

in 2019, hemp grown for its fiber generated approximately $700 per acre. By contrast, hemp



                                                 8
           Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 9 of 30




grown for cannabinoids, such as CBD, can command over $5,000 per acre. Without high-margin

cannabinoid cultivation, many hemp farmers (and a large part of the new hemp economy) would

crumble. In fact, recent surveys found that between 80%-85% of the hemp currently cultivated

in the U.S. is grown for cannabinoids.

       33.     The process of making hemp extracts starts with the cultivation and harvest of

hemp plants. Under the 2018 Farm Bill, USDA rules, and state regulations, prior to harvesting

hemp, the hemp is sampled for its Δ9-THC potency.

       34.     If the sampled hemp measures at or below 0.3% Δ9-THC, it may then be

harvested. Upon harvest, it is weighed and transferred to a third-party processor for “milling.”

During the milling process, hemp flower is separated from sticks, stems and other adulterants

captured as part of the sample. Although the milled hemp’s Δ9-THC content has not changed

during the milling process, after removing the sticks and stems (and any adulterants), the

remaining hemp flower material—which is naturally rich in resins and cannabinoids—is

virtually certain to exceed 0.3% Δ9-THC, at least by percentage volume. This is because the

portions of the hemp plant containing little or no Δ9-THC (i.e., the sticks and stems), which were

previously present when the plant was initially sampled, are stripped away during the milling

process.

       35.     Next, the milled hemp is extracted. Milled hemp is soaked, (typically) mixed

with an extraction solvent, and then fed into extraction equipment, where cannabinoids are

separated from the raw hemp flower material. The processed raw hemp flower material is

discarded, leaving an oil comprised of the extracted cannabinoids and the extraction solvent (if

applicable).




                                                9
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 10 of 30




       36.     This oil is then subjected to evaporation. Evaporation removes the processing

solvent (if applicable), along with some fats and lipids present in the mixture. The output from

evaporation is IHM, which contains concentrated levels of cannabinoids, because all other parts

of the plant have been stripped away. As explained below, IHM itself is not added to, or used as

an ingredient in, any consumer product; rather, IHM is refined into extracts or isolates containing

not more than 0.3% Δ9-THC.

       37.     If the processor is creating isolates of specific cannabinoids, then another output

from evaporation is WHM, which contains concentrated levels of cannabinoids. WHM is not

added to, or used as an ingredient in, any consumer product.

       38.     Up to the evaporation stage, the actual Δ9-THC content in the harvested hemp has

not changed at all. Each step of processing simply refines and strips away the non-resinous

portions of the plant that contain few, if any, cannabinoids. By separating and refining the hemp,

these steps concentrate the remaining compounds—predominantly the naturally-occurring

cannabinoids, including CBD and Δ9-THC—by percentage volume. As a result, IHM and WHM

naturally (and unavoidably) exceed 0.3% Δ9-THC.

       39.     Once IHM is created, special equipment is used to further refine IHM and create

various types of hemp extracts and/or isolates of specific cannabinoids. These extracts and

isolates, whose Δ9-THC concentrations are at or below 0.3%, are used as ingredients in a variety

of products. The following chart illustrates the hemp production process for cannabinoids:




                                                10
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 11 of 30




       40.     In sum, even when a harvested hemp plant contains 0.3% or less Δ9-THC, during

processing, certain in-process hemp materials will inevitably exceed 0.3% Δ9-THC. These in-

process materials are not added to or used as ingredients in any consumer products.

V.     DEA Oversteps Statutory Authority to Unlawfully Regulate Hemp Products.

       41.     Although the CSA prohibited the cultivation of hemp, it has never categorically

prohibited hemp products. Indeed, there has never been anything illegal about importing,

manufacturing, selling, possessing, or consuming hemp-derived products, provided that those

products were made with or derived from exempt portions of the cannabis plant.

       42.     As early as 1975, DEA itself recognized that parts of the cannabis plant (including

certain hemp products intended for consumption) had been exempted under the CSA. See 40

Fed. Reg. 44164, 44167 (Sept. 25, 1975).

       43.     Relying on this exemption, U.S. businesses and individuals have for decades

purchased and sold hemp products derived from exempt portions of the cannabis plant imported

from abroad.

       44.     But beginning in the late 1990s and early 2000s, DEA attempted to sweep away

the legal market for hemp products through rulemaking—despite express prohibitions from

Congress to the contrary.


                                               11
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 12 of 30




       A.      DEA Attempts to Bypass the CSA to Prohibit Legal Hemp Products.

       45.     On October 9, 2001, DEA issued a rule that attempted to classify all naturally-

occurring THC—including THC found in exempt portions of the cannabis plant—under the

CSA’s listing of THC, a Schedule I substance. Interpretation of Listing of

“Tetrahydrocannabinols” in Schedule I, 66 Fed. Reg. 51530 (Oct. 9, 2001). That rule, DEA-

204, purported to clarify that the listing of THC in Schedule I refers to both natural and synthetic

THC—meaning that, according to DEA’s interpretation of the CSA and DEA regulations, any

product containing any amount of THC was a Schedule I controlled substance, even if that

product was made from portions of the cannabis plant that are excluded from the CSA’s

definition of marijuana.

       46.     Following a lawsuit, the Ninth Circuit concluded that DEA-204 was inconsistent

with then-existing regulations and was thus an invalid and unenforceable legislative rule. See

Hemp Industries Ass’n v. Drug Enf’t Administration, 333 F.3d 1082 (9th Cir. 2003) (“Hemp I”).

       47.     After DEA’s issuance of DEA-204, DEA issued final rules—DEA-205F and

DEA-206F—which together amended DEA regulations such that the listing of THC in Schedule

I effectively included all products containing even naturally-occurring THC derived from exempt

portions of the plant.

       48.     Following a second legal challenge, the Ninth Circuit issued an injunction and

held that these final rules were “scheduling actions that would place non-psychoactive hemp in

Schedule I for the first time,” contrary to Congressional intent, and failed to follow the

procedures for scheduling actions as required by the CSA. See Hemp Industries Ass’n v. Drug

Enf’t Administration, 357 F.3d 1012 (9th Cir. 2004) (“Hemp II”).




                                                 12
            Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 13 of 30




       49.      Despite the injunction in Hemp II, DEA never removed the enjoined rules from its

regulations, and in publications continued to assert that its hemp rules still had the force and

effect of law. Even after Hemp II, DEA’s official position was that all consumable hemp

products were illegal. For example, in a November 2017 article in the Louisville Courier

Journal, a DEA spokesman told the newspaper that the agency viewed all hemp products that can

be consumed as illegal. DEA even asserted its unsupported position in its interactions with state

agencies.

       B.       DEA Subverts the 2014 Farm Bill.

       50.      While DEA was attempting to tighten its grip over hemp production, several

states passed laws permitting the cultivation of hemp subject to certain parameters. In 1999, for

example, North Dakota legalized the cultivation of hemp if farmers complied with licensure and

registration requirements. Montana passed a state law authorizing hemp production in 2001, and

several other states, including Hawaii, Kentucky, Maine, Maryland, and West Virginia, adopted

state hemp cultivation and research programs in the early 2000s.

       51.      Due to the rise of these various state laws and the growing interest in hemp across

the country, Congress acted to enable this budding industry.

       52.      Congress began clearing the way for a renewed hemp economy with Section 7606

of the Agricultural Act of 2014, colloquially known as the 2014 Farm Bill. The 2014 Farm Bill

legalized the cultivation and research of hemp, 1 defined as:

       the plant Cannabis sativa L. and any part of such plant, whether growing or not,
       with a delta-9 tetrahydrocannabinol concentration of not more than 0.3 percent on
       a dry weight basis” (emphasis added)—under certain conditions.

7 U.S.C. § 5940(a)(2).

1
    Although the 2014 Farm Bill defines the plant as “industrial hemp” and the 2018 Farm Bill
    defines the plant as “hemp,” these terms can be, and are, used interchangeably.

                                                 13
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 14 of 30




       53.     Consistent with federal law up to that point, the 2014 Farm Bill distinguishes

between hemp and marijuana based on a cannabis plant’s Δ9-THC concentration. A plant whose

Δ9-THC concentration is 0.3% or less on a dry weight basis (and which is cultivated in

accordance with the 2014 Farm Bill) is lawful hemp; any part of the plant whose Δ9-THC

concentration exceeds 0.3% Δ9-THC is unlawful marijuana.

       54.     The 2014 Farm Bill removed hemp from DEA’s purview. Although it did not

expressly amend the language of the CSA to carve out hemp and its derivatives from the

definition of marijuana, it expressly preempted the CSA: “Notwithstanding the Controlled

Substances Act (21 U.S.C. § 801 et seq.), chapter 81 of title 41,… or any other Federal law . . . ,”

hemp may be lawfully produced in accordance with the 2014 Farm Bill.

       55.     Twenty-nine members of Congress who drafted the 2014 Farm Bill confirmed its

preemptive intent in an amicus brief submitted to the Ninth Circuit: “Congress clearly stated in

the text of the [2014] Farm Bill that the dividing line between []hemp and marijuana is the THC

level, see 7 U.S. Code § 5940(b)(2), and by its terms the [2014] Farm Bill’s definition controls,

‘notwithstanding’ any conflicting definition that might apply under the CSA, see § 5940(a).” “In

enacting the [2014] Farm Bill,” the members of Congress continued, “it was Congress’s purpose

that hemp and any derivatives, extracts, and uses thereof would be exempted from the definition

of [marijuana] under the CSA. We know this because many of us helped draft the provisions and

voted for them.”

       56.     Despite clear Congressional intent to remove hemp and its derivatives from DEA

control and enable the hemp economy, in the years following the enactment of the 2014 Farm

Bill, DEA (i) pursued enforcement actions against institutions lawfully participating in hemp




                                                14
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 15 of 30




pilot programs in compliance with the 2014 Farm Bill; and (ii) promulgated regulations designed

to continue to treat hemp and its derivatives and extracts as Schedule I substances.

       57.     For example, in May 2014, DEA seized hemp seeds destined for use by farmers

who complied with Kentucky’s 2014 Farm Bill pilot program administered by the Kentucky

Department of Agriculture (“KDA”). Senator Mitch McConnell (R-KY) and Representative

Thomas Massie (R-KY), both of whom participated in the drafting of the 2014 Farm Bill, called

DEA’s actions “an outrage” and “ridiculous.” The KDA similarly commented that the “DEA is

trying to place…illegal restrictions on Kentucky…restrictions on the program that Congress

doesn’t allow.” Later, in 2018, the Kentucky General Assembly petitioned Congress to enact

measures that would prevent DEA from sending its agents onto farms and other sites where

hemp is grown, stored, and processed. 164 Cong. Rec. S2438 (2018).

       58.     Forced to respond to DEA’s flouting of the 2014 Farm Bill, Congress first turned

to the power of the purse. Congress passed an appropriations bill prohibiting DEA, and any

other law enforcement agency, from using federal funds in “contravention” of the 2014 Farm

Bill or “to prohibit transportation, processing, sale, or use of hemp that is grown or cultivated in

accordance with [the 2014 Farm Bill]…” Notably, this language has been repeated and re-

adopted in each spending bill through 2020.

       59.     DEA, however, doubled down. In its “Statement of Principles on Industrial

Hemp” published on August 12, 2016 (the “SOP”), DEA (with other federal agencies) attempted

to narrow the 2014 Farm Bill’s definition of hemp to include only “that [which] is used

exclusively for industrial purposes (fiber and seed)” and limit the sale of “[]hemp products” in

and among states with agricultural pilot programs. In response, Senator Mitch McConnell (R-

KY) noted that, through the SOP, DEA had unlawfully attempted to narrow the definition of



                                                 15
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 16 of 30




hemp “beyond what Congress explicitly prescribed in the [2014 Farm Bill]” and that “Federal

law…does not limit the ability to sell lawfully grown []hemp products only to states with

agricultural pilot programs.”

       60.     Similarly, in December 2016, DEA published the “Establishment of a New Drug

Code for Marihuana Extract” (the “MER”), which stated that any extract “containing one or

more cannabinoids that has been derived from any plant of the genus Cannabis, other than the

separated resin (whether crude or purified) obtained from the plant” “will continue to be treated

as Schedule I controlled substances.” The MER effectively purported to classify hemp-derived

CBD as a Schedule I controlled substance.

       61.     In an amicus brief voicing disagreement with DEA’s expansion of its authority to

control lawfully produced hemp products, the members of Congress explained that the “unduly

broad” MER “encompasses lawful activity set forth under the [2014] Farm Bill”; “effectively

repeals Section 7606 of the [2014] Farm Bill”; “subverts the Congressional definition of []hemp

contained in the [2014] Farm Bill”; inappropriately “subjects [hemp] extracts to DEA

enforcement powers”; “cannot be justified in light of Congress’s express action in this area”; and

“undercut[s] the legislative text of Section 7606 of the [2014] Farm Bill by prohibiting marketing

research of hemp-derived extracts under an agricultural pilot program…”

       C.      Congress Passes the 2018 Farm Bill Removing Hemp from the CSA and
               Divesting DEA of Authority.

       62.     In light of DEA’s repeated intrusions, Congress and President Donald Trump took

more decisive action in 2018. The 2018 Farm Bill, codified at 7 U.S.C. § 1639o et seq., removes

hemp and all its derivatives, extracts, and cannabinoids from the CSA. It also unequivocally

divests DEA of its regulatory authority in the sphere of hemp production.




                                                16
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 17 of 30




        63.     First, unlike prior legislation, Section 1639r of the 2018 Farm Bill places the sole

federal authority to regulate hemp production under USDA. See 7 U.S.C. § 1639r(b) (the

Secretary of Agriculture shall have “sole authority to promulgate Federal regulations and

guidelines that relate to the production of hemp.”). The one exception to USDA’s sole federal

authority is that the FDA commissioner retains authority to promulgate rules and guidelines

relating to the production of hemp-related products under the Food, Drug, and Cosmetic Act (the

“FDCA”). 7 U.S.C. § 1639r(c)(3).

        64.     There is no carve out for DEA, its Administrator, or the CSA. The Conference

Report accompanying the 2018 Farm Bill makes the exclusive scope of the delegation clear:

“The Secretary is required to consult with the Attorney General on the promulgation of

regulations, but ultimately, the regulations shall only be issued by the Secretary of Agriculture.”

(emphasis added) H.R. Rep. No. 115-1072, at 738 (2018).

        65.     Second, 7 U.S.C. § 1639o of 2018 Farm Bill (“Section 1639o”) contains a broader

definition of “hemp,” expressly including “all derivatives, extracts, cannabinoids, isomers, acids,

salts, and salts of isomers” of the plant:

        [Hemp is] the plant Cannabis sativa L. and any part of that plant, including the
        seeds thereof and all derivatives, extracts, cannabinoids, isomers, acids, salts, and
        salts of isomers, whether growing or not, with a delta-9 tetrahydrocannabinol
        concentration of not more than 0.3 percent on a dry weight basis.

(emphasis added).

        66.     The decision to expand hemp’s definition to expressly include these components

was deliberate. In recent years, consumer demand for hemp-derived derivatives, extracts, and

cannabinoids has grown exponentially. A Congressional report therefore concluded that the

2018 Farm Bill “intended to facilitate the commercial cultivation, processing, and marketing of

hemp” (emphasis added). Replacing the term “industrial hemp” (which is used in the 2014 Farm

                                                 17
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 18 of 30




Bill) with the term “hemp” (which is used in the 2018 Farm Bill) further evidences Congress’

intent to legalize the full panoply of hemp-derived products and the associated supply chain.

       67.     In fact, during the legislative process, Senator Chuck Grassley (R-IA) had

proposed a limiting amendment, seeking to strike the language emphasized above and add a

provision stating that hemp does not include the derivatives, extracts, cannabinoids, isomers,

acids, sales, and salts of isomers. That proposed amendment, however, never even came up for a

vote in committee.

       68.     Third, Section 1639o distinguishes between lawful hemp and unlawful marijuana

based on Δ9-THC concentration measured on a dry weight basis. Per the plain language of

Section 1639o, the Δ9-THC concentration of wet hemp derivatives—such as extracts, oils, or

other liquid forms of hemp—is not measured during its wet stage since wet derivatives cannot,

by definition, be measured on a dry weight basis. By defining hemp (inclusive of its derivatives

and extracts) based on its Δ9-THC concentration on a dry weight basis, the 2018 Farm Bill deems

all hemp-derived materials as “hemp.”

       69.     When the 2018 Farm Bill was being debated, Congress knew and understood that

the intermediate stages of hemp processing and extraction cause most wet IHM and WHM to

exceed 0.3% Δ9-THC concentration. Indeed, many states operating under the 2014 Farm Bill

(and the 2018 Farm Bill) regulate IHM and/or WHM. In addition, neither the 2018 Farm Bill

nor USDA’s hemp regulations (see below) impose any post-harvest testing requirements for

hemp, including derivatives, extracts, or cannabinoids thereof.

       70.     Finally, emphasizing Congressional intent to remove hemp and its derivatives

from DEA’s purview, the 2018 Farm Bill expressly amended the CSA’s definitions of both

marijuana and “tetrahydrocannabinols.” The CSA now states that “[t]he term [marijuana] does



                                                18
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 19 of 30




not include…hemp, as defined in [7 U.S.C. § 1639o]” and excludes from Schedule I

“tetrahydrocannabinols in hemp (as defined under Section 1639o of title 7)” from the list of

substances controlled by the CSA. Thus, per Congress, “tetrahydrocannabinols in hemp” are not

scheduled substances. Importantly, these amendments to the CSA were self-executing.

       71.     In sum, through the 2018 Farm Bill, DEA, whose raison d’être is to enforce the

CSA, is divested of its authority to regulate hemp—an agricultural commodity now expressly

removed from the CSA and under the sole federal regulatory authority of USDA and FDA.

Indeed, DEA is not mentioned anywhere in the 2018 Farm Bill.

       D.      USDA Regulates Hemp Production.

       72.     Following the 2018 Farm Bill, USDA established the U.S. Domestic Hemp

Production Program that sets forth comprehensive regulations governing hemp cultivation and

production on October 31, 2019. Establishment of a Domestic Hemp Production Program, 84

Fed. Reg. 58522 (Oct. 31, 2019) (the “USDA Rule”).

       73.     The USDA Rule explains that “[h]emp is a commodity that can be used for

numerous industrial and horticultural purposes including fabric, paper, construction materials,

food products, cosmetics, production of cannabinoids (such as cannabidiol or CBD), and other

products”;“[h]emp production in the U.S. has seen a resurgence in the last five years”; and the

2018 Farm Bill “require[d] USDA to promulgate regulations and guidelines to establish and

administer a program for the production of hemp in the United States.”

       74.     The USDA Rule makes clear that distinguishing between hemp and marijuana

occurs after harvest but before subsequent processing, consistent with the text and intent of

Section 1639o and the 2018 Farm Bill. According to the USDA Rule, USDA developed its rule

only “after extensive consultation with the Attorney General.”



                                                19
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 20 of 30




       75.     Among other provisions, the USDA Rule requires that (i) all hemp be tested by a

DEA-registered laboratory prior to being harvested, and (ii) a DEA-registered reverse distributor,

or law enforcement, dispose of non-compliant plants (together, the “DEA-Related Provisions”).

       76.     The requirement that testing laboratories be DEA-registered met significant

blowback from industry stakeholders, state officials, and members of Congress. For example,

Sens. Ron Wyden (D-OR) and Jeff Merkley (D-OR)—two of the drafters of the 2018 Farm

Bill—wrote a letter in November 2019 to USDA’s Secretary of Agriculture, Sonny Perdue,

recommending that “the USDA remove the requirement that testing labs must be DEA-

registered” because “[h]emp is a legal agricultural commodity and, like all other legal

agricultural commodities, should not be subjected to prohibitive DEA regulations.” Similarly,

the public comment submitted by the State of Colorado in response to the USDA Rule stated that

through the DEA-Related Provisions, the USDA Rule “impermissibly exceeded the statutory

authority set forth in the 2018 Farm Bill” and “expressly contradicts [Section 1639r] of the 2018

Farm Bill…”

       77.     In response to these and other comments, on February 27, 2020, USDA

announced that it was exercising “enforcement discretion” and suspending enforcement of the

unpopular DEA-Related Provisions until the earlier of October 31, 2021 or the publication of a

final rule, which would supersede the USDA Rule. As a result, USDA does not enforce the

DEA-Related provisions in the USDA Rule.

       78.     In the weeks following USDA’s announcement, Secretary Perdue attributed the

DEA-Related Provisions to DEA: “[t]he [USDA Rule’s] testing and the limitations had a lot of

impact from DEA…They were not excited about the crop as a whole anyway. We had some

pretty serious constraints.” Days later, Secretary Perdue again testified that “in the [USDA



                                                20
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 21 of 30




Rule], we had some pushback from DEA” because “the DEA really didn’t like the whole [hemp

production] program to begin with.”

       E.      DEA Interprets the 2018 Farm Bill to Restore Its Divested Authority Over
               Hemp Production.

       79.     On May 19, 2020, Attorney General William Barr announced he was “pleased to

appoint Tim Shea,” who had previously been appointed by the Attorney General to serve as

Interim U.S. Attorney for this District under 28 U.S.C. § 546, “as DEA Acting Administrator.”

Soon after the Attorney General’s appointment, the Acting Administrator began exceeding his

authority.

       80.     Rather than work cooperatively with and through USDA to regulate hemp

production—as the statute commands—DEA went at it alone. In August 2020, bypassing

notice-and-comment, DEA issued its own interim final rule, effective as of its publication date,

that purports to “merely conform[ ] DEA’s regulations to the statutory amendments to the CSA

that have already taken effect [through the 2018 Farm Bill].”

       81.     The explanatory language accompanying the text of the IFR, however, reveals

that DEA has an understanding of the definition of “hemp” that is contrary to the 2018 Farm

Bill’s plain language (and Congress’ intent) and effectively sweeps hemp into DEA’s purview.

DEA states, “the definition of hemp [in Section 1639] does not automatically exempt [from

Schedule I] any product derived from a hemp plant, regardless of the Δ9-THC content of the

derivative” and that “a cannabis derivative, extract, or product that exceeds the 0.3% Δ9-THC

limit is a schedule I controlled substance, even if the plant from which it was derived contained

0.3% or less Δ9-THC on a dry weight basis.” The IFR also states, “entities no longer require a

DEA registration or import and export permits to handle hemp extract that does not exceed the




                                                21
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 22 of 30




statutory 0.3% THC limit.” Thus, DEA evidently believes that any hemp extract that exceeds the

0.3% Δ9-THC limit, including IHM and WHM, requires a DEA permit.

        82.       As discussed above, the creation of IHM—an extract whose Δ9-THC

concentration fleetingly exceeds 0.3%, but which is further refined into an extract or isolate

containing 0.3% or less Δ9-THC—is an inherent result of the hemp production process. The

2018 Farm Bill makes clear that IHM and WHM—inevitable byproducts of hemp processing—

are not controlled substances and, moreover, that USDA and FDA have sole federal authority to

regulate them.

        83.       Thus, DEA’s explanatory language preceding the text of the IFR evidences

DEA’s intent to yet again overstep its authority, this time through statutory misinterpretation of

Section 1639o. Specifically, DEA seeks to classify IHM and WHM as unlawful Schedule I

substances. Given that these materials are inevitable results of the hemp manufacturing process,

DEA’s misinterpretation criminalizes essential hemp processing and manufacturing operations

and activities.

        84.       This newly disclosed DEA interpretation of Section 1639o has serious,

immediate, and irreparable consequences: all hemp processors and manufacturers who work with

and/or store IHM and/or WHM must now choose between ceasing to process, manufacture

and/or store hemp; obtaining a Schedule I license from DEA; or risking criminal prosecution

under the CSA. Given the centrality of hemp processing to the hemp industry’s supply chain,

forcing processors to choose between the foregoing options would effectively destroy the entire

hemp industry.




                                                 22
          Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 23 of 30




                               FIRST CLAIM FOR RELIEF
               (Declaratory Judgment–Definition of Hemp in 7 U.S.C. § 1639o)
                                 (Against All Defendants)

        85.     Plaintiffs repeat and reallege each preceding allegation of this Complaint as if

fully set forth herein.

        86.     An actual controversy exists between the parties.

        87.     The 2018 Farm Bill was “intended to facilitate the commercial cultivation,

processing, and marketing of hemp” and removes “hemp” and “tetrahydrocannabinols in hemp,”

as defined in Section 1639o, from the CSA’s list of controlled substances.

        88.     Section 1639o of 2018 Farm Bill defines “hemp” as including “the plant Cannabis

sativa L. and any part of that plant, including the seeds thereof and all derivatives, extracts,

cannabinoids…whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not

more than 0.3 percent on a dry weight basis.”

        89.     As amended by the 2018 Farm Bill, CSA Section 202(c)(17) reads:

Tetrahydrocannabinols, except for “tetrahydrocannabinols in hemp (as defined under 297A of

the Agricultural Marketing Act of 1946).” 21 U.S.C. §812(c)(17).

        90.     By defining hemp, inclusive of derivatives and extracts, based on its Δ9-THC

concentration on a dry weight basis, and by removing THC in hemp from control, Congress

removed hemp-derived materials from the CSA that do not contain more than 0.3% Δ9-THC at

points when Δ9-THC can be measured on a dry weight basis. IHM and WHM, two wet hemp

extracts derived from plant material whose dry weight Δ9-THC concentration is at most 0.3%,

fall within Section 1639o’s definition of hemp. IHM and WHM are not controlled substances

under the CSA.




                                                  23
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 24 of 30




       91.     Through the explanatory language preceding the text of the IFR, DEA reaches a

different conclusion. It claims “the definition of hemp does not automatically exempt [from

Schedule I] any product derived from a hemp plant, regardless of the Δ9-THC content of the

derivative” and any “cannabis derivative, extract, or product that exceeds the 0.3% Δ9-THC limit

is a schedule I controlled substance, even if the plant from which it was derived contained 0.3%

or less Δ9-THC on a dry weight basis.”

       92.     Plaintiff RE Botanicals, and Plaintiff HIA’s members, process, manufacture,

and/or store hemp in accordance with the 2018 Farm Bill. Such processing and manufacturing

naturally and inevitably yield IHM, whose Δ9-THC concentration temporarily exceeds 0.3% but

which is subject to further processing and ultimately contains Δ9-THC equal to or less than 0.3%

before being used in or added to or used as an ingredient in any consumer product. Accordingly,

based on the language cited in the preceding paragraph, Plaintiffs (and/or their members) face

the immediate dilemma of choosing between ceasing to process, manufacture and/or store hemp;

obtaining a Schedule I license from DEA; or risking criminal prosecution under the CSA by

DEA for conducting such activities.

       93.     There is a substantial controversy between DEA and Plaintiffs of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

       94.     Plaintiffs request a judicial determination that the definition of “hemp” as set forth

in Section 1639o, includes IHM and WHM, and that IHM and WHM are not controlled

substances.




                                                24
          Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 25 of 30




                               SECOND CLAIM FOR RELIEF
              (Declaratory Judgment—THC in Hemp Is not a Schedule I Substance)
                                  (Against All Defendants)

        95.      Plaintiffs repeat and reallege each preceding allegation of this Complaint as if

fully set forth herein.

        96.      The 2018 Farm Bill amended the CSA Section 202(c)(17), Schedule I (21 U.S.C.

§812(c)(17)), to read: “Tetrahydrocannabinols, except for tetrahydrocannabinols in hemp (as

defined under [Section 1639o])” (emphasis added).

        97.      The IFR amends Schedule I Section 1308.11(d)(31)(ii) to state:

“Tetrahydrocannabinols does not include any material, compound, mixture, or preparation that

falls within the definition of hemp set forth in 7 U.S.C. 1639o.”

        98.      Congress removed all THC in hemp from the CSA.

        99.      IHM and WHM are hemp-derived materials which contain THC. Therefore, the

THC in IHM and WHM is not a controlled substance.

        100.     The IFR narrows the scope of the 2018 Farm Bill and improperly criminalizes

THC in hemp.

        101.     There is a substantial controversy between DEA and Plaintiffs of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        102.     Plaintiffs respectfully request a judicial determination that the THC in hemp,

including THC in IHM and WHM, is not a Schedule I substance.

                                 THIRD CLAIM FOR RELIEF
                           (Declaratory Judgment–Lack of Authority)
                                    (Against All Defendants)

        103.     Plaintiffs repeat and reallege each preceding allegation of this Complaint as if

fully set forth herein.



                                                  25
            Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 26 of 30




       104.     Section1639r gives the Secretary of USDA “sole authority to promulgate Federal

regulations and guidelines that relate to the production of hemp, including Federal regulations

and guidelines that relate to the implementation of sections 1639p and 1639q of this title.” The

lone exception to such exclusive authority is that FDA maintains its authority to regulate food,

drugs, and cosmetics produced with hemp-derived ingredients through FDCA.

       105.     As used in the 2018 Farm Bill, hemp “production” necessarily includes both

hemp cultivation, processing, and manufacturing.

       106.     As inevitable products of the hemp production process, IHM and WHM relate to

the production of hemp. Accordingly, USDA and FDA are the only federal agencies conferred

with any authority to regulate IHM and WHM. Section 1639r is clear and mandatory.

       107.     Although the 2018 Farm Bill clearly and exclusively delegated authority over hemp

production to USDA (with only one narrow exception for FDA), DEA’s IFR (including the

explanatory text) are regulations and guidelines that relate to the production of hemp.

       108.     Thus, the IFR is an “attempted exercise of power that had been specifically

withheld.” 2 This improper act of regulating has had or will have chilling effects on the hemp

industry.

       109.     There is a substantial controversy between DEA and Plaintiffs of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

       110.     Plaintiffs respectfully request a judicial determination that DEA lacks any

independent authority to regulate any aspect of hemp production, including the production of

IHM and WHM.




2
    Leedom v. Kyne, 358 U.S. 184, 189 (1958); Ry. Lab. Execs’ Ass’n v. Nat'l Mediation Bd., 38
    F.3d 1224 (D.C. Cir. 1994) (en banc).
                                                26
          Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 27 of 30




                                FOURTH CLAIM FOR RELIEF
                                      (Injunctive Relief)
                                   (Against All Defendants)

        111.    Plaintiffs repeat and reallege each preceding allegation of this Complaint as if

fully set forth herein.

        112.    Plaintiffs seek preliminary and permanent injunctive relief enjoining DEA from

enforcing the CSA as to IHM and WHM and from classifying IHM or WHM as Schedule I

substances under the CSA.

        113.    Unless and until Defendants are enjoined, RE Botanicals, and Plaintiff HIA’s

members, face the immediate dilemma of choosing between ceasing to process, manufacture

and/or store hemp; obtaining a Schedule I license; or risking criminal prosecution. Plaintiffs will

suffer irreparable harm if the Defendants are not preliminarily and permanently enjoined from

enforcing the CSA with respect to IHM or WHM.

        114.    Plaintiffs also seek an injunction enjoining the IFR and enjoining DEA from

promulgating rules that relate to the production of hemp.

        115.    Plaintiffs have no adequate remedy at law for the harm threatened.

        116.    Considering DEA waited more than 18 months from the passage of the 2018

Farm Bill to enact the IFR, and that the IFR will effectively destroy the burgeoning hemp

industry, the balance of harms between the parties favors entering injunctive relief and an

injunction in this case would serve the public interest.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request the following relief:

        117.    Declaratory relief, including but to limited to a declaration and judgment that (i)

the definition of hemp in Section 1639o includes IHM and WHM; (ii) THC in hemp, including



                                                 27
        Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 28 of 30




THC in IHM and WHM, is not a Schedule I substance; and (iii) DEA lacks any independent

authority to regulate any aspect of hemp production, including IHM and WHM.

       118.   Injunctive relief, including but not limited to an injunction enjoining DEA from

enforcing the CSA as to IHM and WHM and to classifying IHM and WHM as Schedule I

substances under the CSA;

       119.   Attorneys’ fees;

       120.   Costs; and

       121.   Such other and further relief as the Court deems proper and just.




                                               28
         Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 29 of 30




Dated this 12th day of October, 2020.

                                        Respectfully submitted,

                                        By: /s/ David Kramer
                                            David C. Kramer, Esq. (Bar ID
                                                CA00069)
                                            VICENTE SEDERBERG LLP
                                            633 West 5th Street, 26th Floor
                                            Los Angeles, CA 90071
                                            Telephone: (303) 860-4501
                                            Email: d.kramer@vicentesederberg.com

                                            Shawn Hauser, Esq.*
                                            Michelle Bodian, Esq.*
                                            VICENTE SEDERBERG LLP
                                            455 Sherman Street, Suite 390
                                            Denver, CO 80203
                                            Telephone: (303) 860-4501
                                            Emails: shawn@vicentesederberg.com
                                                     m.bodian@vicentesederberg.com

                                            Rod Kight, Esq.*†
                                            KIGHT LAW OFFICE PC
                                            84 West Walnut Street, Suite 201
                                            Asheville, NC 28801
                                            Telephone: (828) 255-9881
                                            Email: rod@kightlaw.com

                                            Robert Hoban, Esq.*†
                                            Garrett Graff, Esq.*†
                                            HOBAN LAW GROUP
                                            730 17th Street, Suite 420
                                            Denver, CO 80202
                                            Telephone: (844) 708-7087
                                            Emails: bob@hoban.law
                                                    garrett@hoban.law

                                            Patrick D. Goggin, Esq.*†
                                            HOBAN LAW GROUP
                                            870 Market Street, Suite 1148
                                            San Francisco, CA 94102
                                            Telephone: (844) 708-7087
                                            Email: patrick@hoban.law

                                            Attorneys for Plaintiffs

                                              29
Case 1:20-cv-02921-JEB Document 1 Filed 10/12/20 Page 30 of 30




                            *Application for admission pro hac
                            vice to be submitted

                            †Counsel      for    Plaintiff   RE
                            Botanicals, Inc. only




                              30
